LOWEUL, Circuit Judge
(dissenting). If the court had set aside the verdict of guilty because a majority of the judges deemed the evidence in this case insufficient to warrant the verdict under the rules applicable generally to criminal trials, I should have acquiesced in that judgment upon a simple question of fact. But the opinion of the majority is based upon a rule of law applicable only, to trials for perjury and the like offenses. Our difference, therefore, appears to me important enough to justify an expressed dissent.
A rule which requires for conviction of perjury an artificial weight of testimony has strong authority. Ordinarily a jury may convict a defendant if the admissible evidence satisfies all the jurors of his guilt beyond a reasonable doubt, Upon an indictment for perjury, the unsupported oral testimony of one witness has been deemed insufficient, however completely it may convince the jury. This perjury rule, as it may be called, is not based upon an exceptional danger of unjust conviction. It is not analogous to the rule which requires the corrob*257oration of an accomplice because of the suspicion which properly attaches to an accomplice’s testimony. The defendant accused of perjury is protected, not because of the inherent weakness of the testimony against him, hut because of the artificial sanctity attached under the circumstances to liis own oath. In other cases the jurors may accept the oath of a single witness against the defendant, or against the defendant’s oath, if they believe the former is telling the truth.
The historical origin of the perjury rule is set out in Wigmore's Evidence, §§ 2032, 2040. It was borrowed, perhaps unwittingly, from the civil and ecclesiastical law as practiced in the Court of Star Chamber. The numerical estimation of testimony prevailed generally in those systems of law upon which the Star Chamber modeled its practice. To convict an accused in that court by oral testimony alone, there must be two witnesses testifying against him. The two-witness rule applied to all trials in which oral testimony was relied upon. When an advancing civilization brought the accused to trial before "a trained judge, instead of a popular gathering, the formulary trials of primitive law — the ordeal, the duel, the compurgation — were naturally replaced by a system which graded the value of presumptions and of human testimony according to a scale based upon supposed reason and observation. The system was elaborate, even attaching to the witness’ rank in'society a graded credibility. The system was inherent in the nature of the tribunal. The expert judge, according to civil or ecclesiastical law, determined issues both of law and fact. Ilis decisions concerning the forrner must be reconcilable with each other, and he sought to explain his judgments, written or oral, according to rules of general application. To formulate these rules was part of his duty. By analogy he did the like concerning issues of fact. In the search for general rules applicable here, the trained civilian and canonist judges elaborated a Theory of Proofs by which they were enabled to decide issues of fact without the formation of a plain man’s opinion thereupon in each case, hut solely by weighing presumptions and testimony according to an artificial standard. Esmein, Hist. Proc. Crim. 260.
How complicated the standard became the treatises show. So difficult is it to convict a guilty man according to any Theory of Proofs that the courts resorted to confession induced hv torture. See St. 28 Hen. VIII, c. 15. The Star Chamber, by the like necessity, followed their example. Even in the Court of Chancery, where the judge for the most part decides issues of fact like a common-law jury — i. e., according to his actual belief derived from the testimony given in each case — yet there survive from the ecclesiastical procedure certain presumptions and artificial rules of evidence. 52 Am. Law Reg. 537: McCullough v. Barr, 145 Pa. 459, 22 Atl. 962.
The system of jurv trials, as practiced at common law, is the opposite of all this. When a defendant put himself upon the country, instead of staking his case upon one of the formulary modes of trial, he took the judgment of the plain men of his neighborhood concerning his guilt or innocence. If they believed him guilty, they convicted him; otherwise, they acquitted him. Before them torture was impossible. They justified their verdict by no statement of their rea*258sons. In determiniiig the issues of fact, they themselves were once the witnesses. While they may not now determine an issue without the evidence of others given thereupon, yet in reaching their decision they follow the methods of judgment which they use in reaching the decisions needed in their everyday lives. They are not required invariably to prefer one kind of evidence to another, nor are they bound to accept or reject evidence according to the number of witnesses who unite m it. In theory, at least, the jurors accept or reject the testimony submitted to them only because they believe or disbelieve it. See the French Code of Brumaire, art. 342; Esmem, 545. If, as is not improbable, some jurors resort in practice to the numerical system of weighing testimony, the method of jury trials prevents this occasional resort from hardening into a rule. Statutes have been passed which require some application of the numerical system m certain cases; but they are not numerous, and are now unlikely to increase.
The original requirement of two witnesses for a conviction of perjury has been so modified in the courts of common law that a conviction may now be had if the oral testimony of one witness can find any material and extraneous support. Though these modifications have rendered the perjury rule the more anomalous, yet the insufficiency of the oral testimony of a single witness is too firmly established for this court to support a conviction thereupon.- In the case at bar the defendant seeks to extend the perjury rule to the contradiction of the defendant by documentary evidence. That a conviction may be sustained by purely documentary evidence was settled in United States v. Wood. The qualifications stated in the opinion in that case, as is' said by the majority of this court, were not intended to be exclusive, but were given rather as illustrations. An example will suffice to show that this is true. Let us suppose that a witness, being required to give secondary evidence of the contents of a written instrument, has testified that the instrument contained certain expressions. On his trial for perjury he is contradicted by the document itself, which is without the expressions to which he has testified. The case is not within the qualifications of United States v. Wood; but the single piece of documentary evidence affords a contradiction of the defendant so strong and clear as to be absolutely conclusive. Its corroboration would be impertinent.
The majority of the court say that:
“The only evidence in contradiction of the defendant’s oath is the answer made by Molloy in the manifest to the question whether he was ever before in the United States. An answer by a third party, not under oath, in a document of this kind, is manifestly insufficient under the rule to warrant a conviction of perjury.”
With due deference, I am of opinion that the manifest is much more than the answer of a third party not under oath. The defendant’s oath to be contradicted was:
“That he had known Molloy for over five years next preceding the hearing in Molloy’s ease, during which time Molloy resided in Boston.”
The manifest shows, not merely that Molloy stated that he came first to Boston less than five jrears before the defendant’s oath, but it *259shows, furl her, that the proper officer prepared the manifest with Molloy present before him at some place outside the United States, and under circumstances which made it nearly or quite impossible that Molloy should have lived in Boston throughout the five years which the defendant had sworn to. That the manifest was admissible in evidence this court decided in McInerney v. United States, 143 Fed. 729, 74 C. C. A. 655. I think its weight was for the jury.
The introduction of an artificial standard of evidence into a jury trial is a cause of much practical difficulty. The practical limitations of a jury trial should always he kept in mind. A system wherein a definite and different quantitative effect is attached to the several classes of presumptions and evidence, a system wherein “strong circumstances” is a term of art, defined as precisely as robbery or a fee simple, may well require “strong circumstances” to warrant a conviction of crime. Under our system of jury trials the case is far different. In a trial for arson, for example, the jury may have been instructed that the evidence will not warrant a verdict of guilty unless it satisfies them all of the defendant’s guilt beyond a reasonable doubt. In a subsequent trial they are instructed that in perjury, as distinguished from arson, “strong and clear evidence” is required for conviction. What meaning can they attach to the words quoted? Is the “strong and clear evidence” required in perjury stronger or weaker than the evidence which was sufficient to convict of arson? Does weak and doubtful evidence warrant a conviction of any crime ? Is not confusion of mind the necessary result of a standard like that proposed? To introduce it is to confound trial by jury upon the testimony of witnesses with that antiquarian curiosity, trial by witnesses. 3 Bl. 336.
Considering that the artificial requirement of corroboration has been introduced into jury trials from the two-witness rule of the Star Chamber, contrary to the spirit of the jury system; considering, further, that the two-witness rule in the courts from which it was derived was there without application where the proof offered was documentary, and not oral — I think that the court is not bound to extend the perjury rule so as to cover a case in which it was not originally applicable under the Star Chamber practice. No case binding upon us requires us to disregard the considerations above stated. Difficult as it is to establish a quantitative measure of oral testimony, the difficulty is greater where the oath of the accused is weighed against the evidence of documents. To find a common measure which is quantitative here, recourse must be had to the subtleties of the Roman or of the ecclesiastical law. We depart less from the method of jury trial by holding that the requirement of corroboration in the case of perjury extends only to the corroboration of oral testimony, and that, if the contradiction of the oath of the accused be furnished by a document, it is for the jurors to say, as in other criminal trials, whether the admissible evidence thus furnished satisfies them of the defendant’s guilt beyond a reasonable doubt.